Citation Nr: 1433446	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  10-36 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for residuals, gunshot wound, right hand, and, if so, whether service connection is warranted.

2. Entitlement to service connection for prostate cancer, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to January 1970. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decision of Department of Veterans Affairs (VA) Regional Offices (ROs). A February 2008 rating decision of the RO in Chicago, Illinois, denied service connection for residuals, gunshot wound, right hand, and a September 2009 rating decision of the RO in Cleveland, Ohio, denied service connection for prostate cancer. The RO in Chicago, Illinois, currently has jurisdiction of the claims file.

In May 2014, the Veteran testified before the undersigned Veterans Law Judge, seated at the RO in Chicago, Illinois. Review of the paperless claims processing systems reveals additional documents pertinent to the present appeal, specifically, the transcript of the May 2014 Board hearing.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for residuals, gunshot wound, right hand, and prostate cancer, addressed in the REMAND portion of the decision below, are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a May 1985 rating decision, mailed to the Veteran in June 1985, the RO denied service connection for residuals, gunshot wound, right hand; the Veteran submitted a June 1985 Notice of Disagreement (NOD), however, he did not perfect an appeal subsequent to the October 1985 Statement of the Case (SOC). 

2. The evidence received since the May 1985 rating decision related to the claim for service connection for residuals, gunshot wound, right hand, is not cumulative or redundant of evidence previously of record and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The May 1985 rating decision is final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.201, 20.302 (2013).
 
2. New and material evidence has been received to reopen the claim for service connection for residuals, gunshot wound, right hand. 38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, rating decisions that are not timely appealed are final. See 38 U.S.C.A.  § 7105; 38 C.F.R. § 20.302. A finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim. 38 U.S.C.A. § 5108. New evidence is defined as evidence not previously submitted to agency decision-makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 38 C.F.R. § 3.156(a). Evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim. Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).
The May 1985 rating decision denied service connection for residuals, gunshot wound, right hand on the basis that such was a preexisting condition not aggravated by service. The Veteran submitted a June 1985 NOD, and the RO issued an October 1985 SOC; however, he did not perfect an appeal of his claim and the May 1985 rating decision is thus final. 

The relevant evidence of record at the time of the May 1985 rating decision included the Veteran's service treatment records, his statements, and report of a VA examination. Since that time, additional statements of the Veteran and VA and private treatment records indicating that he has been diagnosed with carpal tunnel syndrome have been submitted. The Veteran asserts that his carpal tunnel syndrome represents evidence of aggravation of residuals of the pre-service gunshot wound of the right hand that was surgically treated, remedially, during service. Such an assertion was not of record at the time of the May 1985 rating decision. This evidence is new, as it is not cumulative or redundant of evidence previously of record, and it is material, as it raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.303(b); see Shade, 24 Vet. App. at 117. 

As the Board has determined that new and material evidence has been received, it is necessary to consider whether the Veteran would be prejudiced by the Board proceeding to a decision on the merits; however, further development is required.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for residuals, gunshot wound, right hand, is reopened, and to this extent only, the appeal is granted.



REMAND

The most recent VA treatment records associated with the claims file, considering both the physical claims file and VA paperless VA paperless claims processing systems are dated in May 2007. On remand, the Veteran's updated VA treatment records should be obtained and associated with the claims file. 

In this regard, the Veteran reported, during his May 2014 Board hearing, that he sought VA treatment at the Hines, Lakeside, and West Side VA Medical Centers (VAMCs) in Illinois in the years just after his separation from service for testicular and right hand pain. He reported that he received injections for right hand pain in the early 1970's. Of record are VA treatment records from the West Side and Lakeside VAMCs, however, such are dated in the late 1980's. Significantly, a 1986 VA treatment report noted a history of left testicular mass removal surgery in 1980. On remand, the AOJ should attempt to obtain and associate with the claims file the Veteran's VA treatment records prior to 1985 from the appropriate VAMCs in Illinois.

Also, in an April 2009 statement, the Veteran asserted that he was treated for testicular pain at the Michael Reese Hospital in Chicago, Illinois, prior to his prostate cancer diagnosis and surgery. On remand, the AOJ should attempt to obtain and associate with the claims file the Veteran's private treatment records. 

Further, the Veteran has been in receipt of disability benefits from the Social Security Administration (SSA) for many years. While his carpal tunnel syndrome and prostate cancer diagnoses were made in the recent past, he has complained of long-standing testicular and right hand pain and the treatment records secured in connection with adjudicating his claim for SSA disability benefits may be relevant. On remand, the AOJ should obtain and associate with the claims file the Veteran's SSA records.

As to the Veteran's claim for service connection for residuals, gunshot wound, right hand, a medical opinion is required. No party disputes that the Veteran entered service with a prior gunshot wound to the right hand, as a partially illegible notation on the Veteran's May 1968 Report of Medical History indicates that he entered service with a history of right hand gunshot wound, with full range of motion. No party disputes that the Veteran incurred right hand pain during service, during physical training, and was surgically treated. The bullet was removed in September 1968. In January 1969, the Veteran reported pain and tenderness and possible neuroma formation was indicated. After service, on VA examination in March 1985, the Veteran was diagnosed with residuals, gunshot wound, right hand, with fracture, fourth metacarpal, healed with shortening, post-operative, with limitation of motion of the wrist, healed scars, non-symptomatic, with multiple retained metal fragments. The Veteran is currently diagnosed with right hand carpal tunnel syndrome. Thus, pursuant to with 38 C.F.R. § 3.306(b)(1) (2013), the Board seeks as opinion as to whether the Veteran's preexisting gunshot wound, right hand, for which he underwent remedial surgical treatment, was aggravated beyond the natural progression by any aspect of service and is currently manifested by residuals, to include carpal tunnel syndrome or any other right hand or wrist disability. 

As to the Veteran's claim for service connection for prostate cancer, additional development is required to determine whether he was near the Korean demilitarized zone (DMZ) during service and thus presumed exposed to herbicides. He does not assert that his prostate cancer is otherwise related to service. While the RO sought his service personnel records and considered the Department of Defense's listing of units already deemed to have been near the DMZ and thus exposed, there is no evidence that the RO sought verification or additional information as to whether the Veteran was near the DMZ during his service in Korea from December 1968 to January 1970. The Veteran asserts that he worked near the DMZ, 19 or 20 miles away, bathed in river water near the DMZ, and unloaded and loaded trains that traveled near the DMZ.

The Veteran's service personnel records indicate that he was attached to the CoB 44th EngrBn (Const) as a grader. He was assigned to a number of temporary duty (TDY) locations or traveled to or from Sowun, Ascom Depot, Taejon, Taegu, and Kimpo, Korea. On remand, the AOJ should obtain information from the United States Army and Joint Services Records Research Center (JSRRC), pursuant to VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.n., as to whether it can be confirmed that the Veteran was near the DMZ and exposed to herbicides.  
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims file the Veteran's VA treatment records maintained by the VAMCs referred to as the Hines, Lakeside, and West Side, Illinois, VAMCs, prior to 1985, and after May 2007. If no such records are available or do not exist or the search for them yields negative results and it is determined that further attempts to obtain these records would be futile, such should be clearly documented in the claims file and the Veteran appropriately notified. 

2. Obtain and associate with the claims file the records associated with the Veteran's claim for disability benefits from the SSA. If no such records are available or do not exist or the search for them yields negative results and it is determined that further attempts to obtain these records would be futile, such should be clearly documented in the claims file and the Veteran appropriately notified.

3. Contact the Veteran and request that he submit a VA Form 21-4142, Authorization and Consent to Release Information to the VA, for his treatment records from the Michael Reese Hospital in Chicago, Illinois. Advise the Veteran that he may submit his own private treatment records if he so chooses. Attempt to obtain and associate with the claims file any identified private treatment records. If no such records are available or do not exist, such should be clearly documented in the claims file and the Veteran appropriately notified.

4. Follow the procedures contained in VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.n., including contacting the JSRRC for a determination, in order to determine if the Veteran, while stationed in Korea, from December 1968 to January 1970, assigned to the CoB 44th EngrBn (Const) as a grader, with TDY or travel to and from Sowun, Ascom Depot, Taejon, Taegu, and Kimpo, Korea, was near the DMZ and thus presumed exposed to herbicides. In this regard, the AOJ is reminded that the Veteran served under a name other than his current one.  (See DD 214). 

5. Then, schedule the Veteran for a VA examination with an appropriate examiner who should opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's preexisting gunshot wound, right hand, for which he underwent remedial surgical treatment during service, was aggravated beyond the natural progression by any aspect of service and thus resulted in residual disability, including carpal tunnel syndrome, or any other right hand or wrist disability. The examiner should specifically consider the rigors of basic training and the Veteran's in-service complaints of right hand pain. 

The claims file should be made available to the examiner for review in conjunction with the examination, and the examiner should note such review. A complete rationale should be provided for all opinions given. The opinions should be based on historical records and medical principles. The examiner must consider the full record, to include the Veteran's statements. If the requested opinion cannot be provided without resorting to mere speculation, the examiner should so state but, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

6. Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claims, considering any additional evidence added to the record. If the action remains adverse, provide the Veteran and his representative with a Supplemental SOC and allow him an appropriate opportunity to respond thereto. Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




							(Continued on the next page)

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


